*153Order reversed on the law and facts, and proceedings dismissed on the ground that praiseworthy and sensible as was the attempt of the court to bring order out of the chaotic condition that existed in the first election district of the ninth ward in the city of Albany, we are unable to find authority for the order.
Hill, P. J., Rhodes and Heffernan, JJ., concur; McNamee and Bliss, JJ., concur in the result.
The court hereby certifies that in its opinion a question of law is involved herein which ought to be reviewed by the Court of Appeals.